DETAILED ACTIONAcknowedgment is made of applicant’s amendment filed 11/29/21.Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4. 	Claims 14 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Philipp et al. (2008/0202824, hereinafter Philipp). 	Regarding claim 14, Philipp discloses an apparatus comprising a frame 52 that  by external pressure (See Pg. 5, Para. 0068).
 	Regarding claim 16, the displacement portion is disposed in parallel with the frame (See Fig. 16B).
 	Regarding claim 17, a support portion 67 connects the displacement portion and the frame (See Fig. 16B, Pg. 6, Para. 0078).
 	Regarding claim 18, the displacement portion comprises a protruding portion protruding toward the force sensor (See Fig. 16A).
 	Regarding claim 19, the force-sensing apparatus is included in an electronic device (See Pg. 4, Para. 0058). 	Regarding claim 20, the electronic device is a mobile device (See Pg. 4, Para. 0058).                                             Allowable Subject Matter
5. 	Claims 1 – 13 are allowed.
6. 	The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance is that the prior art does not anticipate or make obvious the provisions of “a displacement portion having a planar profile and one side coupled at an acute angle to the frame to resiliently deform based on applied external pressure and another side freely disposed above a sensing surface of the force sensor” in combination with the other limitations presented in claim 1 and “a force sensor disposed on another surface of the frame” and “the frame and the first sidewall are configured to resiliently deform based on applied external pressure” in combination with the other limitations presented in claim 8. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                             Response to Arguments
7. 	Applicant's arguments, on Pg. 6, lines 1 – 4, filed 11/29/21 have been fully considered but they are not persuasive. In response to applicant’s arguments that the references do not disclose a button member that is operable by a user, it is the                                                       Conclusion
8. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OCTAVIA HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        2/25/22